DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1 and 22-27 are pending in the application.  Claims 2-21 are cancelled.
Priority
	This application is a U.S. National Stage entry of PCT/CN2018/117347, filed November 24, 2018, which claims the benefit of PCT/CN2017/112996, filed on November 25, 2017.
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 26 and 27, directed to processes of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/01/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/09/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed IDO and/or TDO inhibitor compounds, pharmaceutical compositions comprising the compounds, and claimed methods of treatment of hyperproliferative disease/HIV/AIDS and methods for enhancing the effectiveness of an anti-retroviral therapy are novel and unobvious over the prior art.  The closest prior art is BALOG (WO 2018/039512 A1; effective filing date 26 August 2016; cited previously).  The reference discloses discloses Examples 42 and 50 as follows: 
    PNG
    media_image1.png
    260
    351
    media_image1.png
    Greyscale
, corresponding to Examples B2b and B3b, respectively, as tested in biological assays as described in the current application.  Applicants have found that the compounds designated as B2a and B3a as follows: 
    PNG
    media_image2.png
    233
    323
    media_image2.png
    Greyscale
 unexpectedly exhibit much greater IDO1 enzymic inhibitory effects compared with the corresponding prior art compounds, which are different enantiomeric forms of the same compounds.  A person of ordinary skill in the art at the time the application was effectively filed would not have found the claimed compounds obvious in view of the cited prior art or its combination with any other prior art of record.
Newly-rejoined claims 26-27 have been fully considered and raise no new issues of patentability.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1 and 22-27, renumbered 1-7 in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN M MAURO/Primary Examiner, Art Unit 1625